Title: To Benjamin Franklin from Claude-Carloman de Rulhière, 22 January 1779
From: Rulhière, Claude-Carloman de
To: Franklin, Benjamin


ce 22 janvier 1779.
Monsieur franklin a eu la bonté de me promettre un livre qui a paru nouvellement en Angleterre sur le grand evenement de la liberté Americaine, et qui a eté composé en grande partie d’après des memoires que lui même avoit donnès autrefois à un homme qui dans ce tems là etait membre du parlement. Je crains qu’il ne m’ait òublié, ce monument est trop precieus pour que je n’aye pas la plus grande impatience de le possedes. Je lui demande la permission de lui rappeller sa promesse:

Je le prie d’agrées l’hommage de mon respectueuse attachement
Rulhiere.
 
Notations: The historian / Jany 2 79
